IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 71 MM 2016
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
RODERICK SIMS,                              :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of July, 2016, the Application for Relief, the “Motion for

Leave to Amend Application for Relief,” the “Amended Application for Relief (3a),” and

the “Motion for Leave to Amend Application for Relief (2)” are DENIED.